          Case 1:19-cv-01766-RAH Document 37 Filed 03/04/21 Page 1 of 1




            In the United States Court of Federal Claims
                                          No. 19-1766C
                                     (Filed: March 4, 2021)

                                              )
 AMIR HEKMATI,                                )
                                              )
                       Plaintiff,             )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                        Defendant.            )
                                              )
                                              )

                                            ORDER

        The defendant has filed a motion (ECF 35) for leave to file the appendix to its motion to
dismiss or, in the alternative, for summary judgment (ECF 34) under seal. The defendant
represents that the motion reflects a request by the plaintiff.

        For good cause shown, the motion is GRANTED in part. No later than March 12, 2021
the defendant shall file on the open record the appendix to its motion, except that it shall file
under seal any portions of the appendix that the plaintiff and the defendant jointly identify as
containing information that is sensitive and has previously been submitted to a court or
administrative tribunal under seal.

        Either party may seek leave to clarify or amend this Order by motion filed by March 11,
2021.

        It is so ORDERED.

                                                              s/ Richard A. Hertling
                                                              Richard A. Hertling
                                                              Judge
